                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                           5:12-CR-00049-KDB-DCK
USA                                           )
                                              )
    v.                                        )                ORDER
                                              )
MARTIN MARTINEZ SALDANA                       )
                                              )


         THIS MATTER is before the Court upon motion of the defendant pro se for a

request for transcripts at government expense (Doc. No. 136) and a pro se motion to

stay forfeiture proceedings (Doc. No. 147).

         The Court has reviewed the motions and finds that the motions are moot in

that his appeal has been filed, heard, and the judgment affirmed and a final order

and judgment confirming forfeiture was entered by the Court on May 5, 2019 (Doc.

No. 155).

         IT IS, THEREFORE, ORDERED that the defendant’s motions for

transcripts and to stay forfeiture proceedings, (Doc. No. 136 and Doc. No. 147) are

DENIED.




                                       Signed: March 3, 2020
